Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 8A and 8B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Izumitani et al (JP 2007-050449) in views of Pastowski (DE 102010020953) and Eisenburger (2678367).
 	For claim 1, Izumitani teaches a welding gun (10 as shown in fig.2 and 3) comprising: first and second movable arms (as the examiner describer in fig.2 below) movable upward and downward (the moving mechanism 13 moves the arms 1 and 2 up and down thru the sliders 21 and 22 as shown in fig.2 and 3)(par.19 on applicant machine translation); a first welding electrode (11 as shown in fig.2-3) disposed on the first movable arm (arm 1 check on figure 2 below); and a second welding electrode (12 as shown in fig.2-3) disposed on the second movable arm (arm 2 check on figure 2 below), wherein the welding gun (10 as shown in fig.2 and 3) being capable of performing a first mode (fig.2 shows that electrodes are performing one-sided or indirect welding as shown in fig.2) in which the first and second welding electrodes (11 and 12 as shown in fig.2) are brought into contact with one side of a workpiece (40 as shown in fig.2) to weld the workpiece (40 as shown in fig.2) (both electrodes 11 and 12 are on the same side to make one-sided or indirect welding as shown in fig.2), and a second mode (fig.3 shows that electrodes 11 and 12 are opposite of each other for performing direct welding as shown in fig.3) in which the workpiece (40 as shown in fig.2) are sandwiched by the first and second welding electrodes to weld the workpiece (40 as shown in fig.2) (fig.3 shows that electrodes 11 and 12 are opposite of each other for performing direct welding as shown in fig.3), and the first movable arm (arm 1 check on figure 2 below) comprises a first slide mechanism (21 as shown in fig.3) configured to allow the first welding electrodes (11 as shown in fig.3) to slide to below the second welding electrode (12 as shown in fig.3) (fig.3 shows that 11 is below that 12) .

    PNG
    media_image1.png
    598
    497
    media_image1.png
    Greyscale
 	Izumitani fails to teach the first and second welding electrodes are pivotally supported by the first and second movable arms, respectively, and each of the first and second welding electrodes has a rotatable roller shape.
	Pastowski teaches, similar spot welding electrode, the first and second welding electrodes (5.1 and 5.2 as shown in fig.3-4) are pivotally supported by the first and second movable arms (3.1 and 3.2 as shown in fig.3-4), respectively (abstract, lines 1-5). 
	It would have been obvious to one ordinary skill in the art at the time invention was made to modify the electrode movement mechanism of Izumitani to include welding electrodes are pivotally supported by the first and second movable arms as taught and suggested by Pastowski so that the movement planes of the gripper arms intersect on a midline in the welding points of workpiece and the welding electrode contact each other by clamping devices so that welding accuracy and efficiency can be improved (Pastowski, abstract).
	Eisenburger teaches, similar spot welding electrode, each of the first and second welding electrodes has a rotatable roller shape (48 and 52 as shown in fig.6-7). 
 	It would have been obvious to one ordinary skill in the art at the time invention was made to modify the shape of the electrode of Izumitani to include a rotatable roller shape as taught and suggested by Eisenburger for purpose of providing welding hardly accessible parts, tubes of any length, longitudinal and transversal seams of vessels, and for internal welding (the electrodes being urged to separate from one another), due to the adjustability of the electrode shafts and means for controlling the electrode pressure, as well as to the exchangeability of the electrode holders in accordance with the various special purposes (Eisenburger, col.2, lines 45-50).

 For claim 3, Izumitani  further teaches  wherein in the second mode, the workpiece (40 as shown in fig.3) are sandwiched between an outer peripheral surface (fig.3 shows the welding of the workpiece is happing close to edge) in a radial direction of the first welding electrode (11 as shown in fig.3) and an outer peripheral surface in a radial direction of the second welding electrode (12 as shown in fig.3) (fig.3 shows the welding of the workpiece is happing close to edge) (par.24 on applicant machine translation). 

For claim 5, Izumitani further teaches  wherein the first welding electrode (11 as shown in fig.2-3) comprises a first welding column portion (1st column D1 as shown in figure below) extending in a thrust direction, and a second welding column portion (2nd column D2 as shown in fig.below) having the same axis as the first welding column portion (D1 and D2 have the same axis as shown in fig. below), the second welding column portion (2nd column D2 as shown in fig.below) having a diameter smaller than the first welding column portion (1st column D1 as shown in figure below), and the workpiece (40 as shown in fig.2) is sandwiched between an outer peripheral surface in a radial direction of the second welding column portion of the first welding electrode and the outer peripheral surface in the radial direction of the second welding electrode (12 as shown in fig.3) (fig.3 shows the welding of the workpiece is happing close to edge) (par.24 on applicant machine translation).




    PNG
    media_image2.png
    329
    478
    media_image2.png
    Greyscale


Claims 2, 4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Izumitani et al (JP 2007-050449) in views of Pastowski (DE 102010020953) and Eisenburger (2678367) as applied to claims above, and further in view of Eek et al (2006/0006152).
For claim 2, Izumitani, as modified by Pastowski and Eisenburger, teaches all the limitation as previously set forth and Izumitani further teaches wherein the first slide mechanism (21 as shown in figure 2) comprises a first portion (first portion description in figure 2 below) formed with a first guide groove (first groove guide description in figure 2 below) along which the first movable arm slides downward (arm 1 slides up and down as shown in figure 2-4), the first portion (first portion description in figure 2 below) supporting the first movable arm (arm 1 as shown in figure 2-4), and a first link mechanism (31 as shown in fig.2-4) configured to move the first movable arm along a shape of the first guide groove (first groove guide description in figure 2 below), and the first guide groove (first groove guide description in figure 2 below) comprises a first vertical groove (first vertical groove guide description in figure 2 below) extending in a vertical direction of the first portion (first portion description in figure 2 below), and a first groove (second vertical groove guide description in figure 2 below) continuous with the first vertical groove (the second groove guide is continuous with first vertical groove guide description in figure 2 below). 

    PNG
    media_image3.png
    598
    501
    media_image3.png
    Greyscale
 	Izumitani fails to teach first plate portion, a first oblique groove, the first oblique groove extending obliquely downward toward the second movable arm.
Eek teaches, similar spot welding electrode structure, first plate portion (the top portion of element 14 as shown in fig.10), a first oblique groove (16 as shown in fig.10), the first oblique groove (16 as shown in fig.10) extending obliquely downward toward the second movable arm (11 as shown in fig.10) (par.27, lines 1-5). 
 	It would have been obvious to one ordinary skill in the art at the time invention was made to modify the shape of connecting electrode portion of Izumitani to include a plate portion, a first oblique groove as taught and suggested by Eek for purpose of forcing the electrode arms to move up or down these wedges or inclined planes as the projections or pins move or slide translatively in the slots and that the electrodes will be moved towards each other and press against the objects to be welded with the force required (Eek, par.53, lines 7-9). 	For claim 4, Izumitani further teaches wherein in the second mode (fig.3 shows that electrodes 11 and 12 are opposite of each other for performing direct welding as shown in fig.3), the workpiece (40 as shown in fig.3) are sandwiched between an outer peripheral surface in a radial direction of the first welding electrode (11 as shown in fig.3) and an outer peripheral surface in a radial direction of the second welding electrode (12 as shown in fig.3) (fig.3 shows the welding of the workpiece is happing close to edge). 

  For claim 6, Izumitani further teaches  wherein the first welding electrode (11 as shown in fig.2-3) comprises a first welding column portion (1st column D1 as shown in figure below) extending in a thrust direction, and a second welding column portion (2nd column D2 as shown in fig.below) having the same axis as the first welding column portion (D1 and D2 have the same axis as shown in fig. below), the second welding column portion (2nd column D2 as shown in fig.below) having a diameter smaller than the first welding column portion (1st column D1 as shown in figure below), and the workpiece (40 as shown in fig.2) is sandwiched between an outer peripheral surface in a radial direction of the second welding column portion of the first welding electrode and the outer peripheral surface in the radial direction of the second welding electrode (12 as shown in fig.3) (fig.3 shows the welding of the workpiece is happing close to edge) (par.24 on applicant machine translation).




    PNG
    media_image2.png
    329
    478
    media_image2.png
    Greyscale


 	For claim 7, Izumitani further teaches wherein the second movable arm (arm 2 as shown in figure 2) comprises a second slide mechanism (22 as shown in fig.2-3) such that the second welding electrode (12 as shown in fig.2-3) slides to below the first welding electrode (11 as shown in fig.2-5) (examiner notes that even though figures doesn’t show 12 is below of 11, however since both function based on movement structure the same way, therefore, the second electrode can be slide below of the first electrode and vise versa) (par.19 on applicant machine translation).  	For claim 8, Izumitani further teaches wherein the second slide mechanism (22 as shown in fig.2-3) comprises a second portion (second portion description in figure 2 below) formed with a second guide groove (second groove guide description in figure 2 below) along which the second movable arm (arm 2 as shown description in figure 2 below) slides downward, the second portion (second portion description in figure 2 below) supporting the second movable arm (arm 2 as shown description in figure 2 below), and a second link mechanism (32 as shown in fig.2-4) configured to move the second movable arm (arm 2 as shown description in figure 2 below) along a shape of the second guide groove (second groove guide description in figure 2 below), and the second guide groove (second groove guide description in figure 2 below) comprises a second vertical groove (the second vertical groove on the second portion description in figure 2 below) extending in the vertical direction of the second portion (second portion description in figure 2 below), and a second groove continuous with the second vertical groove (the second groove guide is continuous with first vertical groove guide description in figure 2 below). 

    PNG
    media_image3.png
    598
    501
    media_image3.png
    Greyscale
 	Izumitani fails to teach second plate portion, a second oblique groove, the second oblique groove extending obliquely downward toward the first movable arm.
Eek teaches, similar spot welding electrode structure, second plate portion (the bottom portion of element 14 as shown in fig.10), a second oblique groove (17 as shown in fig.10), the second oblique groove (17 as shown in fig.10) extending obliquely downward toward the first movable arm (12 as shown in fig.10) (par.27, lines 1-5). 
 	It would have been obvious to one ordinary skill in the art at the time invention was made to modify the shape of connecting electrode portion of Izumitani to include a plate portion, a second oblique groove as taught and suggested by Eek for purpose of forcing the electrode arms to move up or down these wedges or inclined planes as the projections or pins move or slide translatively in the slots and that the electrodes will be moved towards each other and press against the objects to be welded with the force required (Eek, par.53, lines 7-9). 	For claim 9, Izumitani further teaches wherein in the second mode (fig.3 shows that electrodes 11 and 12 are opposite of each other for performing direct welding as shown in fig.3), the workpiece (40 as shown in fig.3) is sandwiched between a side surface (11a as shown in fig.3) in a thrust direction of the first welding electrode (11 as shown in fig.3) and a side surface (12a as shown in fig.3) in a thrust direction of the second welding electrode (12 as shown in fig.3).  	For claim 10, Izumitani further teaches wherein in the second mode (fig.3 shows that electrodes 11 and 12 are opposite of each other for performing direct welding as shown in fig.3), the workpiece (40 as shown in fig.3) is sandwiched between a side surface (11a as shown in fig.3) in a thrust direction of the first welding electrode (11 as shown in fig.3) and a side surface (12a as shown in fig.3) in a thrust direction of the second welding electrode (12 as shown in fig.3). 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Izumitani et al (JP 2007-050449) in views of Etoh et al (4963712) and Eisenburger (2678367).

For claim 11, Izumitani teaches welding method using a welding gun (10 as shown in fig.2-3), the welding gun comprising first and second movable arms movable upward and downward (the moving mechanism 13 moves the arms 1 and 2 up and down thru the sliders 21 and 22 as shown in fig.2 and 3)(par.19 on applicant machine translation), first and second welding electrodes (11 and 12 as shown in fig.2-3) disposed on the first and second movable arms respectively (11 attached to arm 1 and 12 is attached to arm 2 figure 2 below), and a slide mechanism (21 and 22 as shown in fig.2-3) disposed on at least one of the first movable arm or the second movable arm (the arms 1 and 2 are attached to 21 and 22 as shown in fig.2 below), the welding method comprising enabling the first welding electrode (11 as shown in fig.3) to slide to below the second welding electrode (12 as shown in fig.3) by the slide mechanism (21 as shown in fig.3) (fig.3 shows that 11 is below that 12), and a second mode (fig.3 shows that electrodes 11 and 12 are opposite of each other for performing direct welding as shown in fig.3) in which the workpiece is sandwiched between the first welding electrode and the second welding electrode to weld the workpiece (fig.3 shows that electrodes 11 and 12 are opposite of each other for performing direct welding as shown in fig.3). 

    PNG
    media_image1.png
    598
    497
    media_image1.png
    Greyscale
 	Izumitani fails to teach each of the first and second welding electrodes having a roller shape rotatable with respect to the corresponding one of the first and second movable arms, so as to enable a first mode in which the first welding electrode and the second welding electrode are brought into contact with one side of a workpiece to weld the workpiece.
 	
	Eisenburger teaches, similar spot welding electrode, each of the first and second welding electrodes having roller shape rotatable (48 and 52 as shown in fig.6-7) with respect to the corresponding one of the first and second movable arms (45 and 53 as shown in fig.6-7) (col.5, lines 4-20). 
 	It would have been obvious to one ordinary skill in the art at the time invention was made to modify the shape of the electrode of Izumitani to include a rotatable roller shape as taught and suggested by Eisenburger for purpose of providing welding hardly accessible parts, tubes of any length, longitudinal and transversal seams of vessels, and for internal welding (the electrodes being urged to separate from one another), due to the adjustability of the electrode shafts and means for controlling the electrode pressure, as well as to the exchangeability of the electrode holders in accordance with the various special purposes (Eisenburger, col.2, lines 45-50).

	Etoh teaches, similar spot welding electrode, the welding electrode (3 as shown in fig.4 and 6) is below the another welding electrode (1 as shown in fig.4 and 6) so as to enable a first mode in which the first welding electrode and the second welding electrode (1 and 3 as shown in fig.4 and 6) are brought into contact with one side of a workpiece to weld the workpiece (w1 w2 and w3 as shown in fig.4 and 6) (both electrodes 1 and 3 are doing one sided welding on the workpiece (col.2, lines 65-68).

 	It would have been obvious to one ordinary skill in the art at the time invention was made to modify the electrode movement mechanism of Izumitani to include the first welding electrode and the second welding electrode are brought into contact with one side of a workpiece to weld the workpiece as taught and suggested by Etoh in order to move independently of each other, whereby a much wider variety of workpieces can be welded (Etoh, col.4, lines 60-65).
 	For claim 12, Izumitani further teaches  wherein the first welding electrode and the second welding electrode (11 and 12 as shown in fig.2-3) are moved on surfaces of the workpiece (40 as shown in fig.2-3) with pressurizing the workpiece with desired pressures (electrode pressure for welding process as shown in fig.2-3).
Izumitani fails to teach welding electrode and the second welding electrode re rotationally moved.
 	Eisenburger further teaches welding electrode and the second welding electrode re rotationally moved (48 and 52 as shown in fig.6-7) (col.5, lines 4-20). 
 	It would have been obvious to one ordinary skill in the art at the time invention was made to modify the electrode of Izumitani to include a rotatable as taught and suggested by Eisenburger for purpose of providing welding hardly accessible parts, tubes of any length, longitudinal and transversal seams of vessels, and for internal welding (the electrodes being urged to separate from one another), due to the adjustability of the electrode shafts and means for controlling the electrode pressure, as well as to the exchangeability of the electrode holders in accordance with the various special purposes (Eisenburger, col.2, lines 45-50).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761  
      

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761